         Case 1:15-cv-07199-JMF Document 310 Filed 01/04/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                      :
 GARY KOOPMANN, TIMOTHY KIDD and                          Civ. Action No: 15-cv-07199-JMF
                                                      :
 VICTOR PIRNIK, Individually and on Behalf of         :
 All Others Similarly Situated,                       :
                                                      :   CLASS ACTION
                                      Plaintiff(s),   :
                                                      :
                             v.                       :
                                                      :   PLAINTIFFS’ NOTICE OF
 FIAT CHRYSLER AUTOMOBILES N.V.,                      :   MOTION FOR SPOLIATION
 RONALD ISELI AND ALLESANDRO                          :   SANCTIONS
 BALDI, AS CO-EXECUTORS FOR THE                       :
 ESTATE OF SERGIO MARCHIONNE,                         :
 RICHARD K. PALMER, SCOTT                             :
 KUNSELMAN, MICHAEL DAHL, STEVE                       :
 MAZURE, and ROBERT E. LEE,                           :
                                                      :
                                     Defendants.      :
                                                      :


       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law in Support

of their Motion for Spoliation Sanctions, dated January 4, 2019, the accompanying Declaration of

Jonathan Stern, dated January 4, 2019, and the exhibits attached thereto, and all prior papers and

proceedings herein, Class Representatives Gary Koopmann, Timothy Kidd and Victor Pirnik,

through their undersigned attorneys, will move this Court, before the Honorable Jesse M. Furman,

at the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York

10007, on a date and a time designated by the Court, for an Order imposing spoliation sanctions

for Defendants’ failure to preserve documents relevant to the litigation.




                                                  1
        Case 1:15-cv-07199-JMF Document 310 Filed 01/04/19 Page 2 of 2




Dated: January 4, 2019                    Respectfully submitted,

                                          THE ROSEN LAW FIRM, P.A.

                                          /s/ Jonathan Stern
                                          Jonathan Stern
                                          Laurence M. Rosen
                                          Phillip Kim
                                          Sara Fuks
                                          275 Madison Avenue, 34th Floor
                                          New York, New York 10016
                                          Telephone: (212) 686-1060
                                          Fax: (212) 202-3827
                                          Email: jstern@rosenlegal.com
                                          Email: lrosen@rosenlegal.com
                                          Email: pkim@rosenlegal.com
                                          Email: sfuks@rosenlegal.com
                                          Co-Lead Counsel for Plaintiffs

                                          POMERANTZ LLP
                                          Jeremy A. Lieberman
                                          Michael J. Wernke
                                          J. Alexander Hood II
                                          Marc Gorrie
                                          600 Third Avenue, 20th Floor
                                          New York, New York 10016
                                          Telephone: (212) 661-1100
                                          Facsimile: (212) 661-8665
                                          Email: jalieberman@pomlaw.com
                                                 ahood@pomlaw.com
                                                 mgorrie@pomlaw.com


                                          POMERANTZ LLP
                                          Patrick V. Dahlstrom
                                          10 South La Salle Street, Suite 3505
                                          Chicago, Illinois 60603
                                          Telephone: (312) 377-1181
                                          Facsimile: (312) 377-1184
                                          Email: pdahlstrom@pomlaw.com

                                          Co-Lead Counsel for Plaintiffs




                                      2
